— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 5, 1990, convicting him of robbery in the first degree, grand larceny in the fourth degree (two counts), endangering the welfare of a child, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to adduce legally sufficient evidence establishing his identity as the robber beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Woodley, 178 AD2d 626; People v Caballero, 177 AD2d 496). In any event, the defendant’s contentions are without merit. The record reveals that the complainant observed the defendant for several minutes during the middle of the day both before the robbery and again for up to 10 minutes during the course of the robbery itself. Further, the complainant made an unequivocal in-court identification of the defendant as the robber (see, People v Caballero, supra). Viewing the foregoing evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Miller, Ritter and Copertino, JJ., concur.